Per Curiam.
Defendant was convicted on his plea of guilty of criminal sexual conduct, third degree, MCL 750.520d; MSA 28.788(4). The recommended guideline sentence range was twelve to thirty-six months. The sentence imposed on January 13, 1987, was IV2 to 15 years. The trial court stated its reasons on the record for exceeding the guideline range, but did not indicate its reasons on the sentencing information report. Defendant filed an appeal as of right on May 28, 1987. On August 14, 1987, the trial court filed a sentence guidelines departure form which stated the trial judge’s reasons for imposition of a sentence outside the guideline range.
Defendant contends that, if a sentencing information report is filled out by the trial court and the guidelines are exceeded, the sentencing judge must state both on the record and on the sentencing information report his reasons for exceeding the guidelines. We agree.
The Sentencing Guidelines, Departure Policy, Ch 27, ¶ 3, provides in part: "Departure reasons must be placed on the record and on the Sentencing Information Report (sir).” (Emphasis added.) See also People v Fleming, 428 Mich 408, 428-429; 410 NW2d 266 (1987), and People v Spalla, 147 Mich App 722; 383 NW2d 105 (1985).
While Spalla requires a remand where departure reasons are not set forth on the record and *586the sir, we believe, under the record herein, the need for remand should be reexamined and the issue before us should be considered under the harmless error court rule and statute. MCR 2.613(A); MCL 769.26; MSA 28.1096.
The trial court articulated its reasons on the record for departure from the sentencing guidelines. The trial court failed to state reasons on the information sheet as required by the Sentencing Guidelines Manual. However, since the trial court has corrected the sir to reflect the reasons for departure, the error is harmless.
Affirmed.